While sitting, the Court (upon a doubt of one of the gentlemen at the bar whether a cause was at issue on the docket upon non culpa or suchlike general issue plea without these words “replications and issues”) said (and when going over the docket wished the bar to take notice) that they should consider such pleas as issues complete, for if the plea was drawn up at large the similiter would be added, although the other might, when he received it, strike out the similiter. (Vide Polk’s Lessee v. Ross in Court of Common Pleas, contra.)
They also said they would understand the word “continued” always signifying “continued under the same rules,” unless the contrary was specified.